 Case 3:18-cv-03254-M Document 38 Filed 04/21/20       Page 1 of 124 PageID 374



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

I & I HAIR CORPORATION,

                 Plaintiff,

v.                                              CASE NO. 3:18-CV-03254-M

BEAUTY PLUS TRADING CO., INC.,

                 Defendant.


                      APPENDIX IN SUPPORT OF
     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT




Dated: April 21, 2020
                                            By: /s/ Hao Ni
                                            Hao Ni (local counsel)
                                            Texas Bar No. 24047205
                                            Ni, Wang & Massand, PLLC
                                            8140 Walnut Hill Lane, Suite 500
                                            Dallas, TX 75231
                                            Tel. (972) 331-4600
                                            Fax. (972) 314-0900
                                            hni@nilawfirm.com

                                            John H. Choi (admitted pro hac vice)
                                            John H. Choi & Associates LLC
                                            65 Challenger Road, Suite 100
                                            Ridgefield Park, NJ 07660
                                            Tel. (201) 580-6600
                                            Fax. (201) 625-1108
                                            jchoi@jchoilaw.com

                                            Attorneys for Defendant Beauty Plus Trading
                                            Co., Inc.
 Case 3:18-cv-03254-M Document 38 Filed 04/21/20                  Page 2 of 124 PageID 375



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of April, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Northern District of Texas, Dallas
Division, using the electronic case filing system of the court. The electronic case filing system
sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.

                                              /s/ Hao NI
                                              Hao Ni




                                                -2-
      Case 3:18-cv-03254-M Document 38 Filed 04/21/20                Page 3 of 124 PageID 376


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 I & I HAIR CORPORATION,

                               Plaintiff,               Civil Action No. 3:18-cv-03254-M

 v.

 BEAUTY PLUS TRADING CO., INC.,

                               Defendant.




 DECLARATION OF JOHN H. CHOI IN SUPPORT OF DEFENDANT BEAUTY PLUS
 TRADING CO., INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT


        I, John H. Choi, hereby declare as follows:

        1.     I am the managing attorney of the law firm John H. Choi & Associates LLC,

attorneys for Defendant Beauty Plus Trading Co., Inc. (“Defendant”), and I am a member in good

standing of the Bar of New Jersey. I make this Declaration in support of Defendant’s Opposition

to Plaintiff I & I Hair Corporation’s (“I&I”) Motion for Contempt (Doc. 30, “Motion”).

        2.     I have been advised by Beauty Plus that I&I had advised its sister company, Selim

Fiber, that I&I offered to settle the present matter with Beauty Plus for $500,000 but Beauty Plus

refused. However, I never received any offer to settle the matter.

        3.     On February 14, 2020, during the course of settlement discussions with respect to

the present dispute, I forwarded to I&I’s counsel, Papool Chaudhari, a link to a video showing

shipping boxes labeled EZBRAID being opened and showing EZ PRE-STRETCHED BRAID

products contained therein. That video is available for viewing at the following link:

https://drive.google.com/file/d/1xKuxb7NLTplgpli337jjaaUxa5HlZ4AN/view?usp=sharing.



                                                                                APPENDIX001
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                 Page 4 of 124 PageID 377


                                                                                                2


       4.     Attached hereto as Exhibit 1 is a true and correct copy of the Declaration of Young

Hwang, dated April 21, 2020.

       5.     Attached hereto as Exhibit 2 is a true and correct copy of the Declaration of Seung

Youb Lee, dated April 21, 2020.

       6.     Attached hereto as Exhibit 3 is a true and correct copy of the Settlement Agreement

entered into by I&I and Beauty Plus on April 22, 2019.

       7.     Attached hereto as Exhibit 4 is the Amended Consent Judgment and Permanent

Injunction in the case, entered on September 13, 2019 (Doc. 29).

       8.     Attached hereto as Exhibit 5 is a true and correct copy of a printout showing

application data of Beauty Plus’s trademark application for the mark EZ TRESS (“EZ TRESS

Application”) obtained from the U.S. Patent and Trademark Office’s (“USPTO”) Trademark

Electronic Search System (“TESS”).

       9.     Attached hereto as Exhibit 6 is a true and correct copy of a non-final office action

dated March 27, 2019 entered in the EZ TRESS Application.

       10.    Attached hereto as Exhibit 7 is a true and correct copy of a Publication

Confirmation dated May 28, 2019 entered in the EZ TRESS Application.

       11.    Attached hereto as Exhibit 8 is a true and correct copy of a Notice of Allowance

dated July 23, 2019 entered in the EZ TRESS Application.

       12.    Attached hereto as Exhibit 9 is a true and correct copy of a Notice of Approval of

Extension Request dated January 11, 2020 entered in the EZ TRESS Application.

       13.    Attached hereto as Exhibit 10 is a true and correct copy of I&I’s application for

EZBRAID dated February 18, 2019 (“EZBRAID Application”) obtained from the USPTO public

records.


                                                                               APPENDIX002
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                 Page 5 of 124 PageID 378




                                                                                                 3


       14.    Attached hereto as Exhibit 11 is a true and correct copy of a non-final office action

dated May 8, 2019 entered in the EZBRAID Application.

       15.    Attached hereto as Exhibit 12 is a true and correct copy of I&I’s October 31, 2019

response to the non-final office action in the EZBRAID Application.



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

Dated: April 21, 2020
Ridgefield Park, NJ

                                                            /s/ John H. Choi
                                                              John H. Choi




                                                                                APPENDIX003
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 6 of 124 PageID 379




                  EXHIBIT 1



                                                            APPENDIX004
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                   Page 7 of 124 PageID 380




                            DECLARATION OF YOUNG HWANG

       I, Young Hwang, hereby declare as follows:

       1.      I am Executive Director of Beauty Plus Trading Co., Inc. (“Beauty Plus”) and I

have been employed with Beauty Plus for 20 years. I have been actively involved in the day-to-

day operations of Beauty Plus and I have first-hand knowledge of the statements made herein.

       2.      Beauty Plus is in the business of selling hair pieces, including hair extension and

braided hair products. Beauty Plus is a New Jersey corporation located in Moonachie, NJ. Hair

Plus Trading Co., Inc. (“Hair Plus”) is a Georgia corporation located in Suwanee, GA and is also

in the same business. Hair Plus is owned and operated separate from Beauty Plus.

       3.      I & I Hair Corporation (“I&I”) filed a lawsuit against Beauty Plus in late 2018 in

Federal District Court in the Northern District of Texas under Civil Action No. 3:18-cv-03254-M

(“Lawsuit”). I was involved in settlement discussions between the parties in the Lawsuit that led

to the parties settling the case in April 2019. At no time did the parties agree that Beauty Plus

would recall any products. If this was the case, Beauty Plus would not have entered into the

settlement agreement.

       4.      I was also involved in settlement efforts of the present dispute which arose in

November-December 2019. Beauty Plus continues to do business with I&I’s sister company,

Selim Fiber (“Selim”), located in Seoul, Korea. In early February 2020, Selim offered to help settle

the matter so I traveled to Korea for a meeting. Unfortunately, Selim was unable to successfully

mediate and the parties were unable to settle before Plaintiff filed its motion for contempt on March

3, 2020. (“Plaintiff’s Motion”).

       5.      Since Plaintiff filed its motion, I have been in touch with Selim. During a recent

discussion with Selim, it came to my attention that Selim was advised that Plaintiff had offered to




                                                                                  APPENDIX005
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                  Page 8 of 124 PageID 381

                                                                                                 2


settle the matter with Beauty Plus for $500,000 but Beauty Plus refused. However, Beauty Plus

nor its counsel ever received such offer.

        6.       In spring of 2019, Beauty Plus contacted its suppliers and advised them of changes

in packaging design of their products previously sold with the mark EZBRAID (“Old Products”).

Specifically, the text EZBRAID was replaced with EZ TEX PRE-STRETCHED BRAID or other

text conforming to the settlement agreement for any new orders of those products (“New

Products”). See attached Exhibit A.

        7.       Also, Beauty Plus has made every effort to refrain from selling the Old Products.

For example, Beauty Plus has instructed its warehouse employees to inspect relevant goods prior

to shipment and Beauty Plus routinely re-labels Old Products to conform with the Settlement

Agreement and Amended Consent Judgment. See, for example, attached Exhibit B.

        8.       Beauty Plus has reviewed Plaintiff’s Motion, including Plaintiff’s Appendix, and

an investigation was conducted. Beauty Plus confirms that Exhibits E-G and N are Beauty Plus

products. A summary of Plaintiff’s Appendix 7-40 is shown below with Beauty Plus’s products

highlighted.

  Exh        Page               Store                               Address
   B          7-8        South Gate Beauty            1917 S. 3rd St., Memphis, TN 38109
   C         9-10      Jenny Beauty Supply        3328 Mansfield Hwy, Fort Worth, TX 76119
   D         11-12          Mid-K Beauty         1803 North East 23, Oklahoma City, OK 73111
   E         13-14     Golden Beauty Supply        2906 Covington Pike, Memphis, TN 38128
   F         15-16         Fashion Today           45 Carriage House Dr., Jackson, TN 38305
   G         17-18         Fashion Today           45 Carriage House Dr., Jackson, TN 38305
   H         19-20          Mid-K Beauty          3523 Prospect Ave., Kansas City, MO 64128
   I         21-22       Cannot Determine
   J         23-24       Cannot Determine
   K         25-26       Dream Hair World            740 Nashiville Pike, Gallatin, TN 37066
   L         27-28         Golden Beauty           3217 Clarksville Pkwy , Nashville, TN 37218
   M         29-30         Joyland Beauty           3049 Dickerson Rd., Nashville, TN 37207
   N         31-32      Lee's Beauty Supply         348 E. Capitol Dr., Milwaukee, WI 53212

                                                                                 APPENDIX006
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                   Page 9 of 124 PageID 382



                                                                                                   3


   O        33-34     Jenny Beauty Supply         3328 Mansfield Hwy, Fort Worth, TX 76119
   P        35-36     Jenny Beauty Supply            4343 Gannon Lane, Dallas, TX 75237
   Q        37-28          Hair Plus                2867 McDowell Rd., Jackson, MS 39204
   R        39-40     Jenny Beauty Supply         3328 Mansfield Hwy, Fort Worth, TX 76119


       9.       With respect to the individually packaged EZBRAID products shown in Plaintiff’s

Exhibits E-G and N (Old Products), we have determined where those pictures were taken and

confirmed that there are no records of sales of those products to those customers after September

13, 2019. Attached as Exhibit C is a true and correct copy of a declaration from the customer in

Plaintiff’s Appendix Exhibit N.

       10.      Beauty Plus has also reviewed Plaintiff’s Appendix 41-45 (Plaintiff’s Exhibit S),

which shows the Old Products inadvertently displayed on Beauty Plus’s website. Beauty Plus was

not aware of the same and did not receive notice of the same from Plaintiff until the filing of I&I’s

motion on March 3, 2020. Those images were immediately removed after Beauty Plus became

aware of them and replaced with New Product images as shown in the attached Exhibit D.

       11.      Beauty Plus continues to inventory and sell the New Products under the same item

description and number as the Old Products because even though the packaging may have changed,

the product itself has not changed. For example, a 10-inch Old Product was previously inventoried

and sold as “4X E-Z BOX BRAID 10.” A 10-inch New Product with the same product

specification is also inventoried and sold as “4X E-Z BOX BRAID 10.”

       12.      Currently, there are hundreds of boxes of relevant products. In order to take

accurate inventory of Old Products and New Products as requested by Plaintiff, each box must be

opened. As a result, it would require many hours of work.




                                                                                  APPENDIX007
  Case 3:18-cv-03254-M Document 38 Filed 04/21/20                 Page 10 of 124 PageID 383




                                                                                                4


       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

Dated: April 21, 2020
Moonachie, NJ

                                                           /s/Young Hwang
                                                            Young Hwang




                                                                                APPENDIX008
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 11 of 124 PageID 384




                                    EXHIBIT A




                                                            APPENDIX009
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 12 of 124 PageID 385




                                                           APPENDIX010
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 13 of 124 PageID 386




                                                           APPENDIX011
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 14 of 124 PageID 387




                                    EXHIBIT B




                                                            APPENDIX012
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 15 of 124 PageID 388




                                                              APPENDIX013
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 16 of 124 PageID 389




                                                              APPENDIX014
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 17 of 124 PageID 390




                                                              APPENDIX015
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 18 of 124 PageID 391




                                                              APPENDIX016
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 19 of 124 PageID 392




                                                              APPENDIX017
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 20 of 124 PageID 393




                                                              APPENDIX018
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 21 of 124 PageID 394




                                    EXHIBIT C




                                                            APPENDIX019
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 22 of 124 PageID 395




                                                            APPENDIX020
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 23 of 124 PageID 396




                                                            APPENDIX021
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 24 of 124 PageID 397




                                                            APPENDIX022
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 25 of 124 PageID 398




                                    EXHIBIT D




                                                            APPENDIX023
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 26 of 124 PageID 399




                                                                              APPENDIX024
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 27 of 124 PageID 400




                                                                              APPENDIX025
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 28 of 124 PageID 401




                                                                              APPENDIX026
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 29 of 124 PageID 402




                   EXHIBIT 2



                                                            APPENDIX027
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                Page 30 of 124 PageID 403




                          DECLARATION OF SEUNG YOUB LEE

       I, Seung Youb Lee, hereby declare as follows:

       1.      I am Vice-President of Hair Plus Trading Co., Inc. (“Hair Plus”). I have been

actively involved in the day-to-day operations of Hair Plus and I have first-hand knowledge of the

statements made herein.

       2.      Hair Plus is in the business of selling hair pieces, including hair extension and

braided hair products. Hair Plus is a Georgia corporation located in Suwanee, GA. Beauty Plus

Trading Co., Inc. (“Beauty Plus”) is a New Jersey corporation located in Moonachie, NJ and is

also in the same business. It is my understanding that Mr. Chang Moo Lee is the owner of Beauty

Plus. Mr. Lee has no ownership interest in Hair Plus and is not involved in the decision-making of

Hair Plus.

       3.      I am aware that I & I Hair Corporation (“I&I”) filed a lawsuit against Beauty Plus

in late 2018 in Federal District Court in the Northern District of Texas under Civil Action No.

3:18-cv-03254-M (“Lawsuit”). Around the same time, Hair Plus received a letter from I&I’s

lawyer. See attached Exhibit A. However, we did not receive any further communications

regarding the issue.

       4.      In spring of 2019, Beauty Plus recommended that Hair Plus refrain from selling

products bearing the mark EZBRAID (“Old Products”). As a result, Hair Plus contacted its

suppliers and advised them of changes in packaging design of our products previously sold with

the mark EZBRAID. Specifically, the text EZBRAID was replaced with EZ PRE-STRETCHED

BRAID (“New Products”) for any new orders of those products. See attached Exhibit C.

       5.      However, having already printed EZBRAID boxes for some of the Old Products,

Hair Plus’s suppliers continued to ship some of the New Products in old shipping boxes already




                                                                                APPENDIX028
     Case 3:18-cv-03254-M Document 38 Filed 04/21/20                Page 31 of 124 PageID 404

                                                                                                  2


labeled EZBRAID. Hair Plus and its customers have taken numerous videos of this. Screenshots

of one video taken by Hair Plus in early February 2020 are shown in attached Exhibit B and

available for viewing at:

https://drive.google.com/file/d/1xKuxb7NLTplgpli337jjaaUxa5HlZ4AN/view?usp=sharing.

        6.       Also, Hair Plus has made every effort to refrain from selling the Old Products. For

example, Hair Plus has instructed its warehouse employees to inspect relevant goods prior to

shipment and re-label Old Products prior to sale. A re-labeled product is shown in attached Exhibit

D.

        7.       Hair Plus has reviewed Plaintiff’s March 3, 2020 Motion for Contempt, including

Plaintiff’s Appendix, and an investigation was conducted. Hair Plus confirms that Exhibits B-D,

H-M and O-R are Hair Plus products. A summary of Plaintiff’s Appendix 7-40 is shown below

with Hair Plus’s products highlighted.

  Exh        Page               Store                                Address
   B          7-8        South Gate Beauty             1917 S. 3rd St., Memphis, TN 38109
   C         9-10      Jenny Beauty Supply         3328 Mansfield Hwy, Fort Worth, TX 76119
   D         11-12          Mid-K Beauty          1803 North East 23, Oklahoma City, OK 73111
   E         13-14     Golden Beauty Supply         2906 Covington Pike, Memphis, TN 38128
   F         15-16         Fashion Today            45 Carriage House Dr., Jackson, TN 38305
   G         17-18         Fashion Today            45 Carriage House Dr., Jackson, TN 38305
   H         19-20          Mid-K Beauty           3523 Prospect Ave., Kansas City, MO 64128
   I         21-22       Cannot Determine
   J         23-24       Cannot Determine
   K         25-26       Dream Hair World            740 Nashiville Pike, Gallatin, TN 37066
   L         27-28         Golden Beauty           3217 Clarksville Pkwy , Nashville, TN 37218
   M         29-30         Joyland Beauty           3049 Dickerson Rd., Nashville, TN 37207
   N         31-32      Lee's Beauty Supply         348 E. Capitol Dr., Milwaukee, WI 53212
   O         33-34     Jenny Beauty Supply         3328 Mansfield Hwy, Fort Worth, TX 76119
   P         35-36     Jenny Beauty Supply            4343 Gannon Lane, Dallas, TX 75237
   Q         37-28            Hair Plus              2867 McDowell Rd., Jackson, MS 39204
   R         39-40     Jenny Beauty Supply         3328 Mansfield Hwy, Fort Worth, TX 76119



                                                                                  APPENDIX029
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                 Page 32 of 124 PageID 405




                                                                                                 3


       8.      With respect to the individually packaged EZBRAID products shown in Plaintiff’s

Exhibits B, K-M and O-R (Old Products), we have determined where those pictures were taken

and confirmed that there are no records of sales of those products to those customers after

September 13, 2019.

       9.      With respect to the EZBRAID shipping boxes shown in Plaintiff’s Exhibits C, D

and H, we have determined where those pictures were taken and confirmed that the items inside

those boxes are EZ PRE-STRETCHED BRAID products (New Products) rather than EZBRAID

products (Old Products).

       10.     With respect to Plaintiff’s Exhibits I and J (Appendix 21-24), we are unable to

determine the location of that store but Hair Plus will further investigate upon receipt of details

from I&I.

       11.     Hair Plus continues to inventory and sell the New Products under the same item

description and number as the Old Product because even though the packaging may have changed

the product itself has not changed. For example, a 48-inch Old Product was previously inventoried

and sold as “EZ PRE-STRETCHED 48”.” A 48-inch New Product with the same product

specification is also inventoried and sold as “EZ PRE-STRETCHED 48”.”

       12.     Currently, there are over 1,000 boxes of relevant products in inventory. In order to

take accurate inventory of Old Products and New Products, each box must be opened and

examined. As a result, it would require many hours of work.




                                                                                APPENDIX030
  Case 3:18-cv-03254-M Document 38 Filed 04/21/20                 Page 33 of 124 PageID 406




                                                                                                4


       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

Dated: April 21, 2020
Suwanee, GA




                                                Seung Youb Lee




                                                                                APPENDIX031
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 34 of 124 PageID 407




                                    EXHIBIT A




                                                            APPENDIX032
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 35 of 124 PageID 408




                                                            APPENDIX033
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 36 of 124 PageID 409




                                                            APPENDIX034
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 37 of 124 PageID 410




                                                            APPENDIX035
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 38 of 124 PageID 411




                                                            APPENDIX036
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 39 of 124 PageID 412




                                                            APPENDIX037
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 40 of 124 PageID 413




                                                            APPENDIX038
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 41 of 124 PageID 414




                                                            APPENDIX039
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 42 of 124 PageID 415




                                    EXHIBIT B




                                                            APPENDIX040
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 43 of 124 PageID 416




                                   1



                                                            APPENDIX041
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 44 of 124 PageID 417




                                    2



                                                            APPENDIX042
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 45 of 124 PageID 418




                                    EXHIBIT C




                                                            APPENDIX043
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 46 of 124 PageID 419




                                                                              APPENDIX044
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 47 of 124 PageID 420




                                    EXHIBIT D




                                                            APPENDIX045
e 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 48 of 124 PageID




                                        APPENDIX046
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 49 of 124 PageID 422




                                                                              APPENDIX047
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 50 of 124 PageID 423




                   EXHIBIT 3



                                                            APPENDIX048
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 51 of 124 PageID 424




                                                            APPENDIX049
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 52 of 124 PageID 425




                                                            APPENDIX050
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 53 of 124 PageID 426




                                                            APPENDIX051
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 54 of 124 PageID 427




                                                            APPENDIX052
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 55 of 124 PageID 428




                                                            APPENDIX053
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 56 of 124 PageID 429




                                                            APPENDIX054
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 57 of 124 PageID 430




                                                            APPENDIX055
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 58 of 124 PageID 431




                                                            APPENDIX056
  Case 3:18-cv-03254-M Document 38 Filed 04/21/20                Page 59 of 124 PageID 432



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


 I & I HAIR CORPORATION,


      Plaintiff,


      v.                                                 Civ. No. 3:18-cv-3254-M


 BEAUTY PLUS TRADING CO., INC. DBA
 JANET COLLECTION,


      Defendant.


                   CONSENT JUDGMENT AND PERMANENT INJUNCTION



       WHEREAS, this action was commenced on December 11, 2018 by the filing of the

Summons and Complaint;

       WHEREAS, in the Complaint, Plaintiff I & I Hair Corporation ("Plaintiff") seeks

injunctive relief and monetary damages against defendant Beauty Plus Trading Co., Inc. DBA

Janet Collection ("Defendant") for infringement of Plaintiff's federally-registered trademark

EZBRAID® under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair

competition and false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a), and for substantial and related claims of trademark infringement and unfair competition

under the statutory and common laws of the State of Texas.




                                                                               APPENDIX057
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                   Page 60 of 124 PageID 433



        WHEREAS, Defendant now stipulates and consents to this Consent Judgment and

Permanent Injunction, to its prompt entry by the Court, and to each and every provision, order,

and decree herein.

        NOW THEREFORE, upon consent of the parties hereto, it is

HEREBY ORDERED, ADJUDGED, AND DECREED:


        1.       This Court has jurisdiction over the subject matter of this case and jurisdiction

over Defendant.


        2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).


        3.       Plaintiff is the owner of valid and subsisting United States Trademark

Registration No. 5,307,824 on the Principal Register in the United States Patent and Trademark

Office for the trademark EZBRAID® (hereinafter EZBRAID® Mark").


        4.       Plaintiff has used the EZBRAID® Mark in commerce continuously since May 25,

2016 to identify its products and services.


        5.       As a result of its widespread, continuous, and exclusive use of the EZBRAID®

Mark to identify its goods and Plaintiff as their source, Plaintiff owns valid and subsisting federal

statutory and common law rights to the EZBRAID® Mark.


        6.       Plaintiff's EZBRAID® Mark is distinctive to both the consuming public and

Plaintiff's trade.




                                                   2


                                                                                     APPENDIX058
   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                    Page 61 of 124 PageID 434



       7.      As a result of Plaintiff's expenditures and efforts, the EZBRAID® Mark has come

to signify the high quality of the goods designated by the EZBRAID® Mark, and acquired

incalculable distinction, reputation, and goodwill belonging exclusively to Plaintiff.


       8.      Without Plaintiff's authorization, and upon information and belief, beginning after

Plaintiff acquired protectable exclusive rights in its EZBRAID® Mark, Defendant adopted and

began using the EZBRAID® mark and similarly confusing marks in US commerce.


       9.      Defendant's acts have caused and are likely to cause confusion, mistake, and

deception among the relevant consuming public as to the source or origin of Defendant's goods

and have deceived and are likely to deceive the relevant consuming public into believing,

mistakenly, that Defendant's goods originate from, are associated or affiliated with, or are

otherwise authorized by Plaintiff and are likely to dilute the distinctive quality of Plaintiff's

EZBRAID® Mark.


       10.     Defendant, together with all of Defendant's officers, agents, servants, employees,

representatives, and assigns, and all other persons, firms, or companies in active concert or

participation with Defendant and any company directly or indirectly related to Defendant or

directly or indirectly related to Defendant’s owner Chang Moo Lee are permanently enjoined and

restrained from directly or indirectly:


               (a)     manufacturing, distributing/providing, selling, marketing, advertising,

       promoting, or authorizing any third party to manufacture, distribute/provide, sell, market,

       advertise, or promote any goods or services bearing the mark EZBRAID or any other




                                                   3


                                                                                    APPENDIX059
Case 3:18-cv-03254-M Document 38 Filed 04/21/20                 Page 62 of 124 PageID 435



   mark that is a counterfeit, copy, simulation, confusingly similar variation, or colorable

   imitation of Plaintiff's EZBRAID® mark;


           (b)    engaging in any activity that infringes Plaintiff's rights in its EZBRAID®

   mark;


           (c)    engaging in any activity constituting unfair competition with Plaintiff;


           (d)    engaging in any activity that is likely to dilute the distinctiveness of

   Plaintiff's EZBRAID® mark;


           (e)    making or displaying any statement, representation, or depiction that is

   likely to lead the public or the trade to believe that (i) Defendant's goods are in any

   manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

   associated, affiliated, or otherwise connected with Plaintiff or (ii) Plaintiff's goods are in

   any manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

   associated, affiliated, or otherwise connected with Defendant;


           (f)    using or authorizing any third party to use in connection with any

   business, goods, or services any false description, false representation, or false

   designation of origin, or any marks, names, words, symbols, devices, or trade dress that

   falsely associate such business, goods, and/or services with Plaintiff or tend to do so;


           (g)    registering or applying to register any trademark, service mark, domain

   name, trade name, or other source identifier or symbol of origin consisting of or

   incorporating the mark EZBRAID or any other mark that infringes or is likely to be


                                              4


                                                                               APPENDIX060
  Case 3:18-cv-03254-M Document 38 Filed 04/21/20                    Page 63 of 124 PageID 436



       confused with Plaintiff's EZBRAID® mark, or any goods or services of Plaintiff, or

       Plaintiff as their source; and


               (h)     aiding, assisting, or abetting any other individual or entity in doing any act

       prohibited by paragraph 11(a) through paragraph 11(g).


       11.      Defendant shall file with the court and serve upon Plaintiff's counsel within thirty

(30) days after entry of this Consent Judgment and Permanent Injunction a report in writing,

under oath, setting forth in detail the manner and form in which Defendant has complied

therewith.


       12.     This Consent Judgment and Permanent Injunction shall be binding upon and shall

inure to the benefit of the parties and their respective heirs, successors, assigns, and acquiring

companies.


       13.     If Defendant or any company directly or indirectly related to Chang Moo Lee is

found by the Court to be in contempt of, or otherwise to have violated this Consent Judgment

and Permanent Injunction, the parties agree that Plaintiff shall be entitled to all available relief

which it may otherwise request from the Court, including sanctions for contempt, damages,

injunctive relief, attorneys' fees, costs, and any other relief deemed proper in the event of such

violation.


       14.     The Court retains jurisdiction of this matter for the purposes of enforcing the

terms of this Consent Judgment and Permanent Injunction.


       15.     The permanent injunction shall remain in full force and effect unless and until

modified by order of this court.
                                                   5


                                                                                    APPENDIX061
Case 3:18-cv-03254-M Document 38 Filed 04/21/20      Page 64 of 124 PageID 437



SO ORDERED.
Dated:______________________
                                         ___________________________________
                                         UNITED STATES DISTRICT JUDGE
CONSENTED TO:
Dated: _____________________
        Apr 30, 2019
Location:___________________
          Dallas, TX
                                         I&I Hair Corporation


                                         ____________________________________
                                         _____________________
                                         Printed Name:_________________________
                                                 Name: Hyun Han
                                         Title:________________________________
                                               CEO


Dated:____________________
Location:_________________
                                         Beauty Plus Trading Co., Inc.


                                         ____________________________________
                                         Printed Name:________________________
                                         Title:_______________________________


AGREED AS TO FORM AND CONTENT:
Dated: __________________
        05/07/2019
Location:________________
          Dallas, TX
                                         Sul Lee Law Firm, PLLC

                                           /s/ Papool S. Chaudhari
                                         ____________________________________
                                         Papool Chaudhari
                                         2560 Royal Lane, Suite 202
                                         Dallas, TX 75229
                                         (214) 206-4064
                                         (214) 206-4068 Fax
                                         pchaudhari@sulleepllc.com
                                         Attorneys for Plaintiff




                                     6


                                                                  APPENDIX062
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 65 of 124 PageID 438




                                                       7


                                                            APPENDIX063
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 66 of 124 PageID 439




                                                           APPENDIX064
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 67 of 124 PageID 440




                   EXHIBIT 4



                                                            APPENDIX065
  Case 3:18-cv-03254-M Document 38 Filed 04/21/20                Page 68 of 124 PageID 441



   Case 3:18-cv-03254-M Document 29 Filed 09/13/19                Page 1 of 8 PageID 257


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


 I & I HAIR CORPORATION,


      Plaintiff,


      v.                                                 Civ. No. 3:18-cv-3254-M


 BEAUTY PLUS TRADING CO., INC. DBA
 JANET COLLECTION,


      Defendant.


            AMENDED CONSENT JUDGMENT AND PERMANENT INJUNCTION



       WHEREAS, this action was commenced on December 11, 2018 by the filing of the

Summons and Complaint;

       WHEREAS, in the Complaint, Plaintiff I & I Hair Corporation ("Plaintiff") seeks

injunctive relief and monetary damages against defendant Beauty Plus Trading Co., Inc. DBA

Janet Collection ("Defendant") for infringement of Plaintiff's federally-registered trademark

EZBRAID® under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair

competition and false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a), and for substantial and related claims of trademark infringement and unfair competition

under the statutory and common laws of the State of Texas.


                                                                               APPENDIX066
 Case 3:18-cv-03254-M Document 38 Filed 04/21/20                      Page 69 of 124 PageID 442

    Case 3:18-cv-03254-M Document 29 Filed 09/13/19                   Page 2 of 8 PageID 258


        WHEREAS, Defendant now stipulates and consents to this Consent Judgment and

Permanent Injunction, to its prompt entry by the Court, and to each and every provision, order,

and decree herein.

        NOW THEREFORE, upon consent of the parties hereto, it is

HEREBY ORDERED, ADJUDGED, AND DECREED:


        1.       This Court has jurisdiction over the subject matter of this case and jurisdiction

over Defendant.


        2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).


        3.       Plaintiff is the owner of valid and subsisting United States Trademark

Registration No. 5,307,824 on the Principal Register in the United States Patent and Trademark

Office for the trademark EZBRAID® (hereinafter EZBRAID® Mark").


        4.       Plaintiff has used the EZBRAID® Mark in commerce continuously since May 25,

2016 to identify its products and services.


        5.       As a result of its widespread, continuous, and exclusive use of the EZBRAID®

Mark to identify its goods and Plaintiff as their source, Plaintiff owns valid and subsisting federal

statutory and common law rights to the EZBRAID® Mark.


        6.       Plaintiff's EZBRAID® Mark is distinctive to both the consuming public and

Plaintiff's trade.




                                                   2


                                                                                     APPENDIX067
 Case 3:18-cv-03254-M Document 38 Filed 04/21/20                      Page 70 of 124 PageID 443

   Case 3:18-cv-03254-M Document 29 Filed 09/13/19                    Page 3 of 8 PageID 259


       7.      As a result of Plaintiff's expenditures and efforts, the EZBRAID® Mark has come

to signify the high quality of the goods designated by the EZBRAID® Mark, and acquired

incalculable distinction, reputation, and goodwill belonging exclusively to Plaintiff.


       8.      Without Plaintiff's authorization, and upon information and belief, beginning after

Plaintiff acquired protectable exclusive rights in its EZBRAID® Mark, Defendant adopted and

began using the EZBRAID® mark and similarly confusing marks in US commerce.


       9.      Defendant's acts have caused and are likely to cause confusion, mistake, and

deception among the relevant consuming public as to the source or origin of Defendant's goods

and have deceived and are likely to deceive the relevant consuming public into believing,

mistakenly, that Defendant's goods originate from, are associated or affiliated with, or are

otherwise authorized by Plaintiff and are likely to dilute the distinctive quality of Plaintiff's

EZBRAID® Mark.


       10.     Defendant, together with all of Defendant's officers, agents, servants, employees,

representatives, and assigns, and all other persons, firms, or companies in active concert or

participation with Defendant and any company directly or indirectly related to Defendant or

directly or indirectly related to Defendant’s owner Chang Moo Lee are permanently enjoined and

restrained from directly or indirectly:


               (a)     manufacturing, distributing/providing, selling, marketing, advertising,

       promoting, or authorizing any third party to manufacture, distribute/provide, sell, market,

       advertise, or promote any goods or services bearing the mark EZBRAID or any other




                                                   3


                                                                                     APPENDIX068
Case 3:18-cv-03254-M Document 38 Filed 04/21/20                  Page 71 of 124 PageID 444

 Case 3:18-cv-03254-M Document 29 Filed 09/13/19                  Page 4 of 8 PageID 260


    mark that is a counterfeit, copy, simulation, confusingly similar variation, or colorable

    imitation of Plaintiff's EZBRAID® mark;


            (b)    engaging in any activity that infringes Plaintiff's rights in its EZBRAID®

    mark;


            (c)    engaging in any activity constituting unfair competition with Plaintiff;


            (d)    engaging in any activity that is likely to dilute the distinctiveness of

    Plaintiff's EZBRAID® mark;


            (e)    making or displaying any statement, representation, or depiction that is

    likely to lead the public or the trade to believe that (i) Defendant's goods are in any

    manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

    associated, affiliated, or otherwise connected with Plaintiff or (ii) Plaintiff's goods are in

    any manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

    associated, affiliated, or otherwise connected with Defendant;


            (f)    using or authorizing any third party to use in connection with any

    business, goods, or services any false description, false representation, or false

    designation of origin, or any marks, names, words, symbols, devices, or trade dress that

    falsely associate such business, goods, and/or services with Plaintiff or tend to do so;


            (g)    registering or applying to register any trademark, service mark, domain

    name, trade name, or other source identifier or symbol of origin consisting of or

    incorporating the mark EZBRAID or any other mark that infringes or is likely to be


                                               4


                                                                                APPENDIX069
 Case 3:18-cv-03254-M Document 38 Filed 04/21/20                      Page 72 of 124 PageID 445

   Case 3:18-cv-03254-M Document 29 Filed 09/13/19                    Page 5 of 8 PageID 261


       confused with Plaintiff's EZBRAID® mark, or any goods or services of Plaintiff, or

       Plaintiff as their source; and


               (h)     aiding, assisting, or abetting any other individual or entity in doing any act

       prohibited by paragraph 11(a) through paragraph 11(g) 10(a) through paragraph 10(g).


       11.      Defendant shall file with the court and serve upon Plaintiff's counsel within thirty

(30) days after entry of this Consent Judgment and Permanent Injunction a report in writing,

under oath, setting forth in detail the manner and form in which Defendant has complied

therewith.


       12.     This Consent Judgment and Permanent Injunction shall be binding upon and shall

inure to the benefit of the parties and their respective heirs, successors, assigns, and acquiring

companies.


       13.     If Defendant or any company directly or indirectly related to Chang Moo Lee is

found by the Court to be in contempt of, or otherwise to have violated this Consent Judgment

and Permanent Injunction, the parties agree that Plaintiff shall be entitled to all available relief

which it may otherwise request from the Court, including sanctions for contempt, damages,

injunctive relief, attorneys' fees, costs, and any other relief deemed proper in the event of such

violation.


       14.     The Court retains jurisdiction of this matter for the purposes of enforcing the

terms of this Consent Judgment and Permanent Injunction.


       15.     The permanent injunction shall remain in full force and effect unless and until

modified by order of this court.
                                                   5


                                                                                     APPENDIX070
Case 3:18-cv-03254-M Document 38 Filed 04/21/20     Page 73 of 124 PageID 446

  Case 3:18-cv-03254-M Document 29 Filed 09/13/19    Page 6 of 8 PageID 262


     16.   TEXT ITALICIZED AND BOLDED INDICATES MODIFICATIONS MADE

BY THE COURT AFTER THE CONSENT JUDGMENT WAS SIGNED BY THE PARTIES

AND MADE WITH THE AUTHORITY OF COUNSEL FOR BOTH PARTIES, AS STATED

ON THE RECORD AT THE HEARING HELD ON SEPTEMBER 9, 2019.




                                    6


                                                              APPENDIX071
Case 3:18-cv-03254-M Document 38 Filed 04/21/20        Page 74 of 124 PageID 447

     Case 3:18-cv-03254-M Document 29 Filed 09/13/19   Page 7 of 8 PageID 263




                                                                  APPENDIX072
Case 3:18-cv-03254-M Document 38 Filed 04/21/20        Page 75 of 124 PageID 448

     Case 3:18-cv-03254-M Document 29 Filed 09/13/19   Page 8 of 8 PageID 264




                                                                  APPENDIX073
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 76 of 124 PageID 449




                   EXHIBIT 5



                                                            APPENDIX074
Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                  Page 77 of 124 PageID 450
Trademark Electronic Search System (TESS)                                                           Page 1 of 1




          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Apr 16 03:22:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                  ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark               EZ TRESS
Goods and Services      IC 026. US 037 039 040 042 050. G & S: Hair extensions; Hair pieces; Wigs
Standard Characters
Claimed
Mark Drawing Code       (4) STANDARD CHARACTER MARK
Serial Number           88247544
Filing Date             January 2, 2019
Current Basis           1B
Original Filing Basis   1B
Published for
                        May 28, 2019
Opposition
Owner                   (APPLICANT) Beauty Plus Trading Co., Inc. CORPORATION NEW JERSEY 210 West
                        Commercial Avenue Moonachie NEW JERSEY 07074
Attorney of Record      Richard M. Goldberg
Disclaimer              NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "TRESS" APART FROM THE
                        MARK AS SHOWN
Type of Mark            TRADEMARK
Register                PRINCIPAL
Live/Dead Indicator     LIVE




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:wpzd18.2.1                                  4/16/2020
                                                                                              APPENDIX075
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 78 of 124 PageID 451




                   EXHIBIT 6



                                                            APPENDIX076
           Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                       Page 79 of 124 PageID 452

To:                  Beauty Plus Trading Co., Inc. (goldbergpat@earthlink.net)
Subject:             U.S. TRADEMARK APPLICATION NO. 88247544 - EZ TRESS - 574/3/085
Sent:                3/27/2019 5:23:28 PM
Sent As:             ECOM107@USPTO.GOV
Attachments:         Attachment - 1

                                 UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                        OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION


                                  U.S. APPLICATION
                                  SERIAL NO. 88247544

                                  MARK: EZ TRESS              *88247544*
                                  CORRESPONDENT
                                  ADDRESS:                    CLICK HERE TO RESPOND TO THIS
                                       RICHARD M.             LETTER:
                                  GOLDBERG                    http://www.uspto.gov/trademarks/teas/response_forms.jsp
                                       RICHARD M.
                                  GOLDBERG                    VIEW YOUR APPLICATION FILE
                                      25 EAST SALEM
                                  STREET
                                       SUITE 419
                                       HACKENSACK, NJ
                                  07601
                                  APPLICANT: Beauty
                                  Plus Trading Co., Inc.

                                  CORRESPONDENT’S
                                  REFERENCE/DOCKET
                                  NO:
                                     574/3/085
                                  CORRESPONDENT E-
                                  MAIL ADDRESS:


                                  goldbergpat@earthlink.net



                                                              OFFICE ACTION

                                  STRICT DEADLINE TO RESPOND TO THIS LETTER
TO AVOID ABANDONMENT OF APPLICANT’S TRADEMARK APPLICATION, THE USPTO MUST RECEIVE APPLICANT’S
COMPLETE RESPONSE TO THIS LETTER WITHIN 6 MONTHS OF THE ISSUE/MAILING DATE BELOW. A RESPONSE
TRANSMITTED THROUGH THE TRADEMARK ELECTRONIC APPLICATION SYSTEM (TEAS) MUST BE RECEIVED BEFORE
MIDNIGHT EASTERN TIME OF THE LAST DAY OF THE RESPONSE PERIOD.


ISSUE/MAILING DATE: 3/27/2019



The referenced application has been reviewed by the assigned trademark examining attorney. Applicant must respond timely and completely to
the issue(s) below. 15 U.S.C. §1062(b); 37 C.F.R. §§2.62(a), 2.65(a); TMEP §§711, 718.03.

The trademark examining attorney has searched the Office’s database of registered and pending marks and has found no conflicting marks that
would bar registration under Trademark Act Section 2(d). TMEP §704.02; see 15 U.S.C. §1052(d).



                                                                                                                        APPENDIX077
            Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                 Page 80 of 124 PageID 453

Applicant is encouraged to call or email the assigned trademark examining attorney below to resolve the issues in this Office action. Although
the USPTO will not accept an email as a response to an Office action, an applicant can communicate by phone or email to agree to a proposed
amendment to the application that will immediately place the application in condition for publication, registration, or suspension. See 37 C.F.R.
§2.62(c); TMEP §707.

SUMMARY OF ISSUES
   Disclaimer Required


DISCLAIMER REQUIRED
Applicant must disclaim the wording “TRESS ” because it merely describes an ingredient, quality, characteristic, function, feature, purpose, or
use of applicant’s goods and/or services, and thus is an unregistrable component of the mark. See 15 U.S.C. §§1052(e)(1), 1056(a); DuoProSS
Meditech Corp. v. Inviro Med. Devices, Ltd., 695 F.3d 1247, 1251, 103 USPQ2d 1753, 1755 (Fed. Cir. 2012) (quoting In re Oppedahl & Larson
LLP, 373 F.3d 1171, 1173, 71 USPQ2d 1370, 1371 (Fed. Cir. 2004)); TMEP §§1213, 1213.03(a).

The attached dictionary definition shows this wording is defined as “ a long lock of hair”. Thus, this wording describes a characteristic of
applicant’s false hair products, that is, that they contain or are formed by long locks of hair.

An applicant may not claim exclusive rights to terms that others may need to use to describe their goods and/or services in the marketplace. See
Dena Corp. v. Belvedere Int’l, Inc., 950 F.2d 1555, 1560, 21 USPQ2d 1047, 1051 (Fed. Cir. 1991); In re Aug. Storck KG, 218 USPQ 823, 825
(TTAB 1983). Therefore, a disclaimer of this wording is required.

A disclaimer of unregistrable matter does not affect the appearance of the mark; that is, a disclaimer does not physically remove the disclaimed
matter from the mark. See Schwarzkopf v. John H. Breck, Inc., 340 F.2d 978, 978, 144 USPQ 433, 433 (C.C.P.A. 1965); TMEP §1213.

If applicant does not provide the required disclaimer, the USPTO may refuse to register the entire mark. See In re Stereotaxis Inc., 429 F.3d
1039, 1040-41, 77 USPQ2d 1087, 1088-89 (Fed. Cir. 2005); TMEP §1213.01(b).

Applicant should submit a disclaimer in the following standardized format:

       No claim is made to the exclusive right to use “TRESS ” apart from the mark as shown.

For an overview of disclaimers and instructions on how to satisfy this disclaimer requirement online using the Trademark Electronic Application
System (TEAS) form, please go to http://www.uspto.gov/trademarks/law/disclaimer.jsp.

CONTACTING THE EXAMINING ATTORNEY
If applicant has questions about the nature of the refusal(s) or requirement(s) in the Office action, applicant may email or call the assigned
trademark examining attorney. All relevant e-mail communications will be placed in the official application record; however, an e-mail
communication will not be accepted as a response to this Office action and will not extend the deadline for filing a proper response. See 37
C.F.R. §§2.62(c), 2.191; TMEP §§304.01-.02, 709.04-.05. Further, although the trademark examining attorney may provide additional
explanation pertaining to the refusal(s) and/or requirement(s) in this Office action, the trademark examining attorney is not permitted to provide
legal advice or statements about applicant’s rights. See TMEP §§705.02, 709.06

TEAS PLUS OR TEAS REDUCED FEE (TEAS RF) APPLICANTS – TO MAINTAIN LOWER FEE, ADDITIONAL
REQUIREMENTS MUST BE MET, INCLUDING SUBMITTING DOCUMENTS ONLINE: Applicants who filed their application online
using the lower-fee TEAS Plus or TEAS RF application form must (1) file certain documents online using TEAS, including responses to Office
actions (see TMEP §§819.02(b), 820.02(b) for a complete list of these documents); (2) maintain a valid e-mail correspondence address; and (3)
agree to receive correspondence from the USPTO by e-mail throughout the prosecution of the application. See 37 C.F.R. §§2.22(b), 2.23(b);
TMEP §§819, 820. TEAS Plus or TEAS RF applicants who do not meet these requirements must submit an additional processing fee of $125
per class of goods and/or services. 37 C.F.R. §§2.6(a)(1)(v), 2.22(c), 2.23(c); TMEP §§819.04, 820.04. However, in certain situations, TEAS
Plus or TEAS RF applicants may respond to an Office action by authorizing an examiner’s amendment by telephone or e-mail without incurring
this additional fee.



                                             /Diane Collopy/
                                             Examining Attorney
                                             Law Office 107
                                             diane.collopy@uspto.gov (informal communications only)


                                                                                                             APPENDIX078
             Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                     Page 81 of 124 PageID 454




                                                (571) 270-3118

TO RESPOND TO THIS LETTER: Go to http://www.uspto.gov/trademarks/teas/response_forms.jsp. Please wait 48-72 hours from the
issue/mailing date before using the Trademark Electronic Application System (TEAS), to allow for necessary system updates of the application.
For technical assistance with online forms, e-mail TEAS@uspto.gov. For questions about the Office action itself, please contact the assigned
trademark examining attorney. E-mail communications will not be accepted as responses to Office actions; therefore, do not respond to
this Office action by e-mail.

All informal e-mail communications relevant to this application will be placed in the official application record.

WHO MUST SIGN THE RESPONSE: It must be personally signed by an individual applicant or someone with legal authority to bind an
applicant (i.e., a corporate officer, a general partner, all joint applicants). If an applicant is represented by an attorney, the attorney must sign the
response.

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/trademarks/teas/correspondence.jsp.




                                                                                                                    APPENDIX079
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 82 of 124 PageID 455




                                                            APPENDIX080
            Case 3:18-cv-03254-M Document 38 Filed 04/21/20                              Page 83 of 124 PageID 456

To:                   Beauty Plus Trading Co., Inc. (goldbergpat@earthlink.net)
Subject:              U.S. TRADEMARK APPLICATION NO. 88247544 - EZ TRESS - 574/3/085
Sent:                 3/27/2019 5:23:37 PM
Sent As:              ECOM107@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                 ON 3/27/2019 FOR U.S. APPLICATION SERIAL NO. 88247544

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) TIMELY RESPONSE IS REQUIRED: Please carefully review the Office action to determine (1) how to respond, and (2) the applicable
response time period. Your response deadline will be calculated from 3/27/2019 (or sooner if specified in the Office action). A response
transmitted through the Trademark Electronic Application System (TEAS) must be received before midnight Eastern Time of the last day of the
response period. For information regarding response time periods, see http://www.uspto.gov/trademarks/process/status/responsetime.jsp.

Do NOT hit “Reply” to this e-mail notification, or otherwise e-mail your response because the USPTO does NOT accept e-mails as
responses to Office actions. Instead, the USPTO recommends that you respond online using the TEAS response form located at
http://www.uspto.gov/trademarks/teas/response_forms.jsp.

(3) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

Failure to file the required response by the applicable response deadline will result in the ABANDONMENT of your application. For
more information regarding abandonment, see http://www.uspto.gov/trademarks/basics/abandon.jsp.

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.




                                                                                                          APPENDIX081
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 84 of 124 PageID 457




                   EXHIBIT 7



                                                            APPENDIX082
               Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                                    Page 85 of 124 PageID 458




From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Tuesday, May 28, 2019 00:55 AM
To:                        goldbergpat@earthlink.net
Subject:                   Official USPTO Notice of Publication Confirmation: U.S. Trademark SN 88247544: EZ TRESS: Docket/Reference No. 574/3/085

                                         TRADEMARK OFFICIAL GAZETTE PUBLICATION CONFIRMATION

U.S. Serial Number: 88247544
Mark: EZ TRESS
International Class(es): 026
Owner: Beauty Plus Trading Co., Inc.
Docket/Reference Number: 574/3/085

The mark identified above has been published in the Trademark Official Gazette (TMOG) on May 28, 2019.

To Review the Mark in the TMOG:

     Click on the following link or paste the URL into an internet browser: https://tmog.uspto.gov/#issueDate=2019-05-28&serialNumber=88247544

On the publication date or shortly thereafter, the applicant should carefully review the information that appears in the TMOG for accuracy. If any information is incorrect due to
USPTO error, the applicant should immediately email the requested correction to TMPostPubQuery@uspto.gov. For applicant corrections or amendments after publication,
please file a post publication amendment using the form available at http://teasroa.uspto.gov/ppa/. For general information about this notice, please contact the Trademark
Assistance Center at 1-800-786-9199.

Significance of Publication for Opposition:

 *    Any party who believes it will be damaged by the registration of the mark may file a notice of opposition (or extension of time therefor) with the Trademark Trial and Appeal
      Board. If no party files an opposition or extension request within thirty (30) days after the publication date, then eleven (11) weeks after the publication date a notice of
      allowance (NOA) should issue. (Note: The applicant must file a complete Statement of Use or Extension Request with the required fees within six (6) months after the
      NOA issues to avoid abandonment of the application.)

To check the status of the application, go to http://tsdr.uspto.gov/#caseNumber=88247544&caseType=SERIAL_NO&searchType=statusSearch or contact the Trademark
Assistance Center at 1-800-786-9199. Please check the status of the application at least every three (3) months after the application filing date.

To view this notice and other documents for this application on-line, go to
http://tsdr.uspto.gov/#caseNumber=88247544&caseType=SERIAL_NO&searchType=documentSearch. NOTE: This notice will only become available on-line the next business
day after receipt of this e-mail.




                                                                                                                                       APPENDIX083
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 86 of 124 PageID 459




                   EXHIBIT 8



                                                            APPENDIX084
               Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                                      Page 87 of 124 PageID 460

From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Tuesday, July 23, 2019 00:11 AM
To:                        goldbergpat@earthlink.net
Subject:                   Official USPTO Notice of Allowance: U.S. Trademark SN 88247544: EZ TRESS: Docket/Reference No. 574/3/085




                                                                         NOTICE OF ALLOWANCE (NOA)

                                                                             ISSUE DATE: Jul 23, 2019

U.S. Serial Number: 88247544
Mark: EZ TRESS
Docket/Reference Number: 574/3/085

No opposition was filed for this published application. The issue date of this NOA establishes the due date for the filing of a Statement of Use (SOU) or a Request
for Extension of Time to file a Statement of Use (Extension Request). WARNING: An SOU that meets all legal requirements must be filed before a registration
certificate can issue. Please read below for important information regarding the applicant's pending six (6) month deadline.

SIX (6)-MONTH DEADLINE: Applicant has six (6) MONTHS from the NOA issue date to file either:
  - An SOU, if the applicant is using the mark in commerce (required even if the applicant was using the mark at the time of filing the application, if use basis was not
     specified originally); OR
  - An Extension Request, if the applicant is not yet using the mark in commerce. If an Extension Request is filed, a new request must be filed every six (6) months until the
     SOU is filed. The applicant may file a total of five (5) extension requests. WARNING: An SOU may not be filed more than thirty-six (36) months from when the NOA
     issued. The deadline for filing is always calculated from the issue date of the NOA.

How to file SOU and/or Extension Request:
Use the Trademark Electronic Application System (TEAS). Do NOT reply to this e-mail, as e-mailed filings will NOT be processed. Both the SOU and Extension Request have
many legal requirements, including fees and verified statements; therefore, please use the USPTO forms available online at https://www.uspto.gov/trademarks-application-
process/filing-online (under the "INTENT-TO-USE (ITU) FORMS" category) to avoid the possible omission of required information. If you have questions about this notice,
please contact the Trademark Assistance Center at 1-800-786-9199.

For information on how to (1) divide an application; (2) delete goods/services (or entire class) with a Section 1(b) basis; or (3) change filing basis, see
https://www.uspto.gov/trademarks-getting-started/process-overview/additional-information-post-notice-allowance-process.

FAILURE TO FILE A REQUIRED DOCUMENT OUTLINED ABOVE DURING THE APPROPRIATE TIME PERIOD WILL RESULT IN THE ABANDONMENT OF THIS
APPLICATION.

                                                            REVIEW APPLICATION INFORMATION FOR ACCURACY

If you believe this NOA should not have issued or correction of the information shown below is needed, you must submit a request to the Intent-to-Use Unit. Please use the
"Post-Publication Amendment" form under the "POST-APPROVAL/PUBLICATION/POST NOTICE OF ALLOWANCE (NOA) AMENDMENT FORMS" category, available at
https://www.uspto.gov/trademarks-application-process/filing-online/post-approvalpublicationpost-notice-allowance-noa. Do NOT reply to this e-mail, as e-mailed filings will NOT
be processed.

Serial Number:                                                  88247544
Mark:                                                           EZ TRESS
Docket/Reference Number:                                        574/3/085
Owner:                                                          Beauty Plus Trading Co., Inc.
                                                                210 West Commercial Avenue
                                                                Moonachie , NEW JERSEY 07074
Correspondence Address:                                         RICHARD M. GOLDBERG
                                                                RICHARD M. GOLDBERG
                                                                25 EAST SALEM STREET
                                                                SUITE 419
                                                                HACKENSACK, NJ 07601

This application has the following bases, but not necessarily for all listed goods/services:
        Section 1(a): NO                          Section 1(b): YES                          Section 44(e): NO

                                                                GOODS/SERVICES BY INTERNATIONAL CLASS

026 -          Hair extensions; Hair pieces; Wigs -- FIRST USE DATE: NONE; -- USE IN COMMERCE DATE: NONE

                                                           ALL OF THE GOODS/SERVICES IN EACH CLASS ARE LISTED.




Appropriate Specimens for Goods and/or Services: A trademark specimen should be a label, tag, or container for the goods, or a display associated with the goods. See
TMEP §§904.03 et seq. A service mark specimen should be an advertisement, sign, brochure, website printout or other image that shows the mark used in the actual sale or
advertising of the services. See TMEP §§1301.04 et seq. For an instructional video on what is an appropriate trademark or service mark specimen for a good and/or service,
click here.

Fraudulent statements may result in registration being cancelled: Applicants must ensure that statements made in filings to the USPTO are accurate, as inaccuracies may
result in the cancellation of any issued trademark registration. The lack of a bona fide intention to use the mark with ALL goods and/or services listed in an application or the
lack of actual use on all goods and/or services for which use is claimed could jeopardize the validity of the registration, possibly resulting in its cancellation.



                                                                                                                                         APPENDIX085
              Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                               Page 88 of 124 PageID 461




Additional information: For information on filing and maintenance requirements for U.S. trademark applications and registrations and required fees, please consult the USPTO
website at https://www.uspto.gov or call the Trademark Assistance Center at 1-800-786-9199.

Checking status: To check the status of this application, go to
https://tsdr.uspto.gov/#caseNumber=88247544&caseSearchType=US_APPLICATION&caseType=SERIAL_NO&searchType=statusSearch or contact the Trademark
Assistance Center at 1-800-786-9199. Please check the status of any application at least every three (3) months after the application filing date.

To view this notice and other documents for this application on-line, go to
https://tsdr.uspto.gov/#caseNumber=88247544&caseSearchType=US_APPLICATION&caseType=SERIAL_NO&searchType=documentSearch. NOTE: This notice will only be
available on-line the next business day after receipt of this e-mail.




                                                                                                                                 APPENDIX086
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 89 of 124 PageID 462




                   EXHIBIT 9



                                                            APPENDIX087
               Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                                  Page 90 of 124 PageID 463




From:                     TMOfficialNotices@USPTO.GOV
Sent:                     Saturday, January 11, 2020 00:34 AM
To:                       goldbergpat@earthlink.net
Subject:                  Official USPTO Notice of Approval of Extension Request: U.S. Trademark SN 88247544: EZ TRESS: Docket/Reference No. 574/3/085

                                                             NOTICE OF APPROVAL OF EXTENSION REQUEST

U.S. Serial Number: 88247544
Mark: EZ TRESS
Owner: Beauty Plus Trading Co., Inc.
Extension Request Number: 1
Docket/Reference Number: 574/3/085
Notice of Allowance Date: Jul 23, 2019

The USPTO issued a Notice of Allowance on Jul 23, 2019 for the trademark application identified above. Applicant's FIRST request for Extension of Time to File a Statement
of Use has been GRANTED. If you are currently using the mark in commerce, please visit http://www.uspto.gov/trademarks/teas/intent_to_use.jsp and select form number 1
("Statement of Use/Amendment to Allege Use for Intent-to-Use Application") to file your statement of use and complete the registration process.

PLEASE NOTE:

 1.    Applicant must continue to file extension requests every six (6) months calculated from the date the Notice of Allowance was issued until a Statement of Use is filed, or
       the USPTO will abandon the application.
 2.    Applicant may only request a total of five (5) extensions of time.
 3.    Applicant may NOT file a Statement of Use more than thirty-six (36) months from the date the Notice of Allowance was issued.

To check the status of the application, go to http://tsdr.uspto.gov/#caseNumber=88247544&caseType=SERIAL_NO&searchType=statusSearch or contact the Trademark
Assistance Center at 1-800-786-9199. Please check the status of the application at least every three (3) months after the application filing date.

To view this notice and other documents for this application on-line, go to
http://tsdr.uspto.gov/#caseNumber=88247544&caseType=SERIAL_NO&searchType=documentSearch. NOTE: This notice will only become available on-line the next business
day after receipt of this e-mail.

For further information on filing a Statement of Use or an additional extension request, if applicable, please consult the USPTO website at http://www.uspto.gov/trademarks/,
view the video on the USPTO website entitled "Statement of Use" (click on "TMIN Trademark Information Network" to view a list of available videos), or contact the Trademark
Assistance Center at 1-800-786-9199.




                                                                                                                                      APPENDIX088
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 91 of 124 PageID 464




                 EXHIBIT 10



                                                            APPENDIX089
                   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                            Page 92 of 124 PageID 465

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                     Trademark/Service Mark Application, Principal Register
                                                                 TEAS Plus Application
                                                                       Serial Number: 88305635
                                                                       Filing Date: 02/18/2019

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                      The table below presents the data as entered.

                                           Input Field                                                                   Entered
             TEAS Plus                                                                  YES
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT17\IMAGEOUT
             *MARK
                                                                                        17\883\056\88305635\xml1\ FTK0002.JPG
             *SPECIAL FORM                                                              YES
             USPTO-GENERATED IMAGE                                                      NO
             LITERAL ELEMENT                                                            EZBRAID
             *COLOR MARK                                                                NO
             *COLOR(S) CLAIMED
             (If applicable)

             *DESCRIPTION OF THE MARK
                                                                                        The mark consists of "EZBRAID" in double striped font.
             (and Color Location, if applicable)

             PIXEL COUNT ACCEPTABLE                                                     YES
             PIXEL COUNT                                                                944 x 272
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             I&I Hair Corp
             *STREET                                                                    2205 Royal Lane
             *CITY                                                                      Dallas
             *STATE
                                                                                        Texas
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        75229
             (Required for U.S. and certain international addresses)

             PHONE                                                                      469-557-1230 x5
             FAX                                                                        9726856611
             EMAIL ADDRESS                                                              info@iandihair.com
             WEBSITE ADDRESS                                                            http://www.iandihair.com



                                                                                                                                   APPENDIX090
      Case 3:18-cv-03254-M Document 38 Filed 04/21/20         Page 93 of 124 PageID 466

LEGAL ENTITY INFORMATION
*TYPE                                      CORPORATION
* STATE/COUNTRY OF INCORPORATION           Texas
GOODS AND/OR SERVICES AND BASIS INFORMATION
* INTERNATIONAL CLASS                      026
                                           Braids; Hair extensions; Synthetic braiding hair; Wigs; Wigs,
*IDENTIFICATION                            hairpieces, and add-in and add-on hair accessories constructed
                                           primarily of synthetic and/or human hair
*FILING BASIS                              SECTION 1(a)
   FIRST USE ANYWHERE DATE                 At least as early as 06/20/2016
   FIRST USE IN COMMERCE DATE              At least as early as 10/25/2016

   SPECIMEN                                \\TICRS\EXPORT17\IMAGEOUT
   FILE NAME(S)                            17\883\056\88305635\xml1\ FTK0003.JPG
                                           \\TICRS\EXPORT17\IMAGEOUT
                                           17\883\056\88305635\xml1\ FTK0004.JPG
   SPECIMEN DESCRIPTION                    product packaging, amazon sale page
ADDITIONAL STATEMENTS SECTION
*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR REGISTRATION
(if applicable)

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

                                           No claim is made to the exclusive right to use braid apart from
DISCLAIMER
                                           the mark as shown.
ATTORNEY INFORMATION
NAME                                       Sul Lee
FIRM NAME                                  Law Office of Sul Lee PLLC
STREET                                     2560 Royal Lane Suite 202
CITY                                       Dallas
STATE                                      Texas
COUNTRY                                    United States
ZIP/POSTAL CODE                            75229
PHONE                                      214-206-4064
FAX                                        2142064068
EMAIL ADDRESS                              sul@sulleelaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL        Yes
CORRESPONDENCE INFORMATION



                                                                               APPENDIX091
      Case 3:18-cv-03254-M Document 38 Filed 04/21/20        Page 94 of 124 PageID 467

*NAME                                      Sul Lee
FIRM NAME                                  Law Office of Sul Lee PLLC
*STREET                                    2560 Royal Lane Suite 202
*CITY                                      Dallas
*STATE
                                           Texas
(Required for U.S. addresses)

*COUNTRY                                   United States
*ZIP/POSTAL CODE                           75229
PHONE                                      214-206-4064
FAX                                        2142064068
                                           sul@sulleelaw.com; hlee@sulleelaw.com;
*EMAIL ADDRESS
                                           filing@sulleelaw.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL       Yes
FEE INFORMATION
APPLICATION FILING OPTION                  TEAS Plus
NUMBER OF CLASSES                          1
FEE PER CLASS                              225
*TOTAL FEE PAID                            225
SIGNATURE INFORMATION
* SIGNATURE                                /Sul Lee/
* SIGNATORY'S NAME                         Sul Lee
* SIGNATORY'S POSITION                     Attorney of record, Texas bar member
SIGNATORY'S PHONE NUMBER                   214-206-4064
* DATE SIGNED                              02/18/2019




                                                                             APPENDIX092
                   Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                            Page 95 of 124 PageID 468

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                           Trademark/Service Mark Application, Principal Register

                                                                     TEAS Plus Application

                                                                       Serial Number: 88305635
                                                                       Filing Date: 02/18/2019
To the Commissioner for Trademarks:

MARK: EZBRAID (stylized and/or with design, see mark)

The mark in your application is EZBRAID.
The applicant is not claiming color as a feature of the mark. The mark consists of "EZBRAID" in double striped font.
The applicant, I&I Hair Corp, a corporation of Texas, having an address of
   2205 Royal Lane
   Dallas, Texas 75229
   United States
   469-557-1230 x5(phone)
   9726856611(fax)
   info@iandihair.com (not authorized)

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
    International Class 026: Braids; Hair extensions; Synthetic braiding hair; Wigs; Wigs, hairpieces, and add-in and add-on hair accessories
constructed primarily of synthetic and/or human hair

Use in Commerce: The applicant is using the mark in commerce on or in connection with the identified goods/services. The applicant attaches, or
will later submit, one specimen as a JPG/PDF image file showing the mark as used in commerce on or in connection with any item in the class of
listed goods/services, regardless of whether the mark itself is in the standard character format or is a stylized or design mark. The specimen image
file may be in color, and the image must be in color if color is being claimed as a feature of the mark.

In International Class 026, the mark was first used by the applicant or the applicant's related company or licensee predecessor in interest at least
as early as 06/20/2016, and first used in commerce at least as early as 10/25/2016, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) product packaging, amazon sale page.
Specimen File1
Specimen File2



Disclaimer
No claim is made to the exclusive right to use braid apart from the mark as shown.

For informational purposes only, applicant's website address is: http://www.iandihair.com
The applicant's current Attorney Information:
   Sul Lee of Law Office of Sul Lee PLLC 2560 Royal Lane Suite 202
   Dallas, Texas 75229
   United States
   214-206-4064(phone)
   2142064068(fax)
   sul@sulleelaw.com (authorized)


The applicant's current Correspondence Information:


                                                                                                                                   APPENDIX093
            Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                   Page 96 of 124 PageID 469

    Sul Lee
    Law Office of Sul Lee PLLC
    2560 Royal Lane Suite 202
    Dallas, Texas 75229
    214-206-4064(phone)
    2142064068(fax)
    sul@sulleelaw.com;hlee@sulleelaw.com;filing@sulleelaw.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant or the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Plus status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $225 has been submitted with the application, representing payment for 1 class(es).

                                                                    Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

               The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
               The mark is in use in commerce on or in connection with the goods/services in the application;
               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        AND/OR
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
               application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /Sul Lee/ Date: 02/18/2019
Signatory's Name: Sul Lee
Signatory's Position: Attorney of record, Texas bar member
Signatory's Phone Number: 214-206-4064
Payment Sale Number: 88305635
Payment Accounting Date: 02/19/2019

Serial Number: 88305635
Internet Transmission Date: Mon Feb 18 13:53:11 EST 2019
TEAS Stamp: USPTO/FTK-XX.XXX.XXX.XXX-201902181353113
80915-88305635-620b0d959fac54bb1cea33d32
179cbb41b7347cb55c1e22edf376959aaa298-CC
-12063-20190218134559693947



                                                                                                                APPENDIX094
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 97 of 124 PageID 470




                                                            APPENDIX095
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 98 of 124 PageID 471




                                                            APPENDIX096
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 99 of 124 PageID 472




                                                            APPENDIX097
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 100 of 124 PageID 473




                 EXHIBIT 11



                                                             APPENDIX098
           Case 3:18-cv-03254-M Document 38 Filed 04/21/20                              Page 101 of 124 PageID 474

To:              I&I Hair Corp (sul@sulleelaw.com)
Subject:         U.S. TRADEMARK APPLICATION NO. 88305635 - EZBRAID - N/A
Sent:            5/8/2019 4:01:51 PM
Sent As:         ECOM125@USPTO.GOV
Attachments:     Attachment - 1
                 Attachment - 2
                 Attachment - 3
                 Attachment - 4

                           UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                   OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION



                            U.S. APPLICATION
                            SERIAL NO. 88305635


                            MARK: EZBRAID
                                                      *88305635*
                            CORRESPONDENT
                            ADDRESS:                  CLICK HERE TO RESPOND TO THIS
                               SUL LEE                LETTER:
                               LAW OFFICE OF          http://www.uspto.gov/trademarks/teas/response_forms.jsp
                            SUL LEE PLLC
                               2560 ROYAL LANE
                            SUITE 202                 VIEW YOUR APPLICATION FILE

                                  DALLAS, TX 75229


                            APPLICANT: I&I Hair
                            Corp


                            CORRESPONDENT’S
                            REFERENCE/DOCKET
                            NO:
                                  N/A
                            CORRESPONDENT E-
                            MAIL ADDRESS:
                                  sul@sulleelaw.com




                                                      OFFICE ACTION


                            STRICT DEADLINE TO RESPOND TO THIS LETTER
TO AVOID ABANDONMENT OF APPLICANT’S TRADEMARK APPLICATION, THE USPTO MUST RECEIVE APPLICANT’S
COMPLETE RESPONSE TO THIS LETTER WITHIN 6 MONTHS OF THE ISSUE/MAILING DATE BELOW. A RESPONSE
TRANSMITTED THROUGH THE TRADEMARK ELECTRONIC APPLICATION SYSTEM (TEAS) MUST BE RECEIVED BEFORE
MIDNIGHT EASTERN TIME OF THE LAST DAY OF THE RESPONSE PERIOD.




ISSUE/MAILING DATE: 5/8/2019


                                                                                                                APPENDIX099
           Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                 Page 102 of 124 PageID 475




The referenced application has been reviewed by the assigned trademark examining attorney. Applicant must respond timely and completely to
the issue(s) below. 15 U.S.C. §1062(b); 37 C.F.R. §§2.62(a), 2.65(a); TMEP §§711, 718.03.


SUMMARY OF ISSUES:
      Prior-Filed Application
      Section 2(d) Refusal – Likelihood of Confusion
      Ownership of Cited Registration
      Unnecessary Disclaimer




PRIOR-FILED APPLICATION


The filing date of pending U.S. Application Serial No. 88247544 precedes applicant’s filing date. See attached referenced application. If the
mark in the referenced application registers, applicant’s mark may be refused registration under Trademark Act Section 2(d) because of a
likelihood of confusion between the two marks. See 15 U.S.C. §1052(d); 37 C.F.R. §2.83; TMEP §§1208 et seq. Therefore, upon receipt of
applicant’s response to this Office action, action on this application may be suspended pending final disposition of the earlier-filed referenced
application.


In response to this Office action, applicant may present arguments in support of registration by addressing the issue of the potential conflict
between applicant’s mark and the mark in the referenced application. Applicant’s election not to submit arguments at this time in no way limits
applicant’s right to address this issue later if a refusal under Section 2(d) issues.




SECTION 2(d) REFUSAL – LIKELIHOOD OF CONFUSION

Registration of the applied-for mark is refused because of a likelihood of confusion with the mark in U.S. Registration No. 5307824. Trademark
Act Section 2(d), 15 U.S.C. §1052(d); see TMEP §§1207.01 et seq. See the attached registration.


Applicant’s mark is EZBRAID, in stylized format, for goods identified as “Braids; Hair extensions; Synthetic braiding hair; Wigs; Wigs,
hairpieces, and add-in and add-on hair accessories constructed primarily of synthetic and/or human hair”.


Registrant’s mark is EZBRAID, in standard characters, for goods identified as “Wigs”.


Trademark Act Section 2(d) bars registration of an applied-for mark that is so similar to a registered mark that it is likely consumers would be
confused, mistaken, or deceived as to the commercial source of the goods and/or services of the parties. See 15 U.S.C. §1052(d). Likelihood of
confusion is determined on a case-by-case basis by applying the factors set forth in In re E. I. du Pont de Nemours & Co., 476 F.2d 1357, 1361,
177 USPQ 563, 567 (C.C.P.A. 1973) (called the “ du Pont factors”). In re i.am.symbolic, llc, 866 F.3d 1315, 1322, 123 USPQ2d 1744, 1747
(Fed. Cir. 2017). Only those factors that are “relevant and of record” need be considered. M2 Software, Inc. v. M2 Commc’ns, Inc., 450 F.3d
1378, 1382, 78 USPQ2d 1944, 1947 (Fed. Cir. 2006) (citing Shen Mfg. Co. v. Ritz Hotel Ltd., 393 F.3d 1238, 1241, 73 USPQ2d 1350, 1353 (Fed.
Cir. 2004)); see In re Inn at St. John’s, LLC , 126 USPQ2d 1742, 1744 (TTAB 2018).


Although not all du Pont factors may be relevant, there are generally two key considerations in any likelihood of confusion analysis: (1) the
similarities between the compared marks and (2) the relatedness of the compared goods and/or services. See In re i.am.symbolic, llc, 866 F.3d at
1322, 123 USPQ2d at 1747 (quoting Herbko Int’l, Inc. v. Kappa Books, Inc., 308 F.3d 1156, 1164-65, 64 USPQ2d 1375, 1380 (Fed. Cir. 2002));
Federated Foods, Inc. v. Fort Howard Paper Co., 544 F.2d 1098, 1103, 192 USPQ 24, 29 (C.C.P.A. 1976) (“The fundamental inquiry mandated
by [Section] 2(d) goes to the cumulative effect of differences in the essential characteristics of the goods [or services] and differences in the
marks.”); TMEP §1207.01.




                                                                                                             APPENDIX100
            Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                   Page 103 of 124 PageID 476

Comparison of the Marks


Marks are compared in their entireties for similarities in appearance, sound, connotation, and commercial impression. Stone Lion Capital
Partners, LP v. Lion Capital LLP, 746 F.3d 1317, 1321, 110 USPQ2d 1157, 1160 (Fed. Cir. 2014) (quoting Palm Bay Imps., Inc. v. Veuve
Clicquot Ponsardin Maison Fondee En 1772, 396 F.3d 1369, 1371, 73 USPQ2d 1689, 1691 (Fed. Cir. 2005)); TMEP §1207.01(b)-(b)(v).
“Similarity in any one of these elements may be sufficient to find the marks confusingly similar.” In re Inn at St. John’s, LLC, 126 USPQ2d
1742, 1746 (TTAB 2018) (citing In re Davia, 110 USPQ2d 1810, 1812 (TTAB 2014)); TMEP §1207.01(b).


Here, the literal element of both of the marks in question are composed entirely of the shared wording “EZBRAID”. Marks may be confusingly
similar in appearance where similar terms or phrases or similar parts of terms or phrases appear in the compared marks and create a similar
overall commercial impression. See Crocker Nat’l Bank v. Canadian Imperial Bank of Commerce, 228 USPQ 689, 690-91 (TTAB 1986), aff’d
sub nom. Canadian Imperial Bank of Commerce v. Wells Fargo Bank, Nat’l Ass’n , 811 F.2d 1490, 1495, 1 USPQ2d 1813, 1817 (Fed. Cir.
1987) (finding COMMCASH and COMMUNICASH confusingly similar); In re Corning Glass Works, 229 USPQ 65, 66 (TTAB 1985) (finding
CONFIRM and CONFIRMCELLS confusingly similar); In re Pellerin Milnor Corp., 221 USPQ 558, 560 (TTAB 1983) (finding MILTRON and
MILLTRONICS confusingly similar); TMEP §1207.01(b)(ii)-(iii). Thus, consumers are likely to focus on the shared wording “EZBRAID”
when requesting each party’s goods. The marks are also similar in appearance, sound and connotation as a result of this shared term.


Further, the stylization present in the applied-for mark, but absent from the registered mark, is insufficient to obviate this likelihood of confusion,
as the registered mark is presented in standard characters. A mark in typed or standard characters may be displayed in any lettering style; the
rights reside in the wording or other literal element and not in any particular display or rendition. See In re Viterra Inc., 671 F.3d 1358, 1363, 101
USPQ2d 1905, 1909 (Fed. Cir. 2012); In re Mighty Leaf Tea, 601 F.3d 1342, 1348, 94 USPQ2d 1257, 1260 (Fed. Cir. 2010); 37 C.F.R. §2.52(a);
TMEP §1207.01(c)(iii). Thus, a mark presented in stylized characters and/or with a design element generally will not avoid likelihood of
confusion with a mark in typed or standard characters because the word portion could be presented in the same manner of display. See, e.g., In re
Viterra Inc., 671 F.3d at 1363, 101 USPQ2d at 1909; Squirtco v. Tomy Corp., 697 F.2d 1038, 1041, 216 USPQ 937, 939 (Fed. Cir. 1983) (stating
that “the argument concerning a difference in type style is not viable where one party asserts rights in no particular display”). Thus, the
registered mark may be presented in any stylization, including one confusingly similar to that of the applied-for mark


Thus, a consumer familiar with registrant’s mark used on goods such as “Wigs” (further discussion below), upon encountering applicant’s
mark used on applicant’s goods, is likely to believe the marks emanate from a common source. Therefore, the marks are confusingly similar.


Comparison of the Goods


The compared goods and/or services need not be identical or even competitive to find a likelihood of confusion. See On-line Careline Inc. v. Am.
Online Inc., 229 F.3d 1080, 1086, 56 USPQ2d 1471, 1475 (Fed. Cir. 2000); Recot, Inc. v. Becton, 214 F.3d 1322, 1329, 54 USPQ2d 1894, 1898
(Fed. Cir. 2000); TMEP §1207.01(a)(i). They need only be “related in some manner and/or if the circumstances surrounding their marketing are
such that they could give rise to the mistaken belief that [the goods and/or services] emanate from the same source.” Coach Servs., Inc. v.
Triumph Learning LLC, 668 F.3d 1356, 1369, 101 USPQ2d 1713, 1722 (Fed. Cir. 2012) (quoting 7-Eleven Inc. v. Wechsler, 83 USPQ2d 1715,
1724 (TTAB 2007)); TMEP §1207.01(a)(i).


When analyzing an applicant’s and registrant’s goods and/or services for similarity and relatedness, that determination is based on the
description of the goods and/or services in the application and registration at issue, not on extrinsic evidence of actual use. See Stone Lion
Capital Partners, LP v. Lion Capital LLP, 746 F.3d 1317, 1323, 110 USPQ2d 1157, 1162 (Fed. Cir. 2014) (quoting Octocom Sys. Inc. v. Hous.
Computers Servs. Inc., 918 F.2d 937, 942, 16 USPQ2d 1783, 1787 (Fed. Cir. 1990)).


In this case, the goods in the application and registration are identical, to the extent that applicant’s identification of goods includes the wording
“Wigs[,]” which is the entirety of registrant’s identification. Therefore, it is presumed that the channels of trade and class(es) of purchasers are
the same for these goods and/or services. See Cai v. Diamond Hong, Inc., __ F.3d __, 27 USPQ2d 1797, 1801 (Fed. Cir. 2018) (quoting In re
Viterra Inc., 671 F.3d 1358, 1362, 101 USPQ2d 1905, 1908 (Fed. Cir. 2012)). Thus, applicant’s and registrant’s goods are related.


Thus, a consumer familiar with registrant’s mark used on registrant’s goods, upon encountering applicant’s mark on applicant’s goods, is
likely to mistakenly believe that the goods emanate from a common source. Therefore, the marks are confusingly similar.


Although applicant’s mark has been refused registration, applicant may respond to the refusal by submitting evidence and arguments in support
of registration.



                                                                                                                 APPENDIX101
             Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                 Page 104 of 124 PageID 477

If applicant responds to the refusal, applicant must also respond to the requirements set forth below.




OWNERSHIP OF CITED REGISTRATION


If the mark in the cited registration is owned by applicant, applicant may provide evidence of ownership of the mark by satisfying one of the
following:


       (1)     Record the assignment with the USPTO’s Assignment Recordation Branch (ownership transfer documents such as assignments
               can be filed online at http://etas.uspto.gov) and promptly notify the trademark examining attorney that the assignment has been
               duly recorded.


       (2)     Submit copies of documents evidencing the chain of title.


       (3)     Submit the following statement, verified with an affidavit or signed declaration under 37 C.F.R. §2.20: “ Applicant is the owner
               of U.S. Registration No. 5307824.” To provide this statement using the Trademark Electronic Application System (TEAS), use
               the “Response to Office Action” form; answer “yes” to wizard questions #3 and #10; then, continuing on to the next portion of
               the form, in the “Additional Statement(s)” section, find “Active Prior Registration(s)” and insert the U.S. registration numbers in
               the data fields; and follow the instructions within the form for signing. The form must be signed twice; a signature is required
               both in the “Declaration Signature” section and in the “Response Signature” section.


TMEP §812.01; see 15 U.S.C. §1060; 37 C.F.R. §§2.193(e)(1), 3.25, 3.73(a)-(b); TMEP §502.02(a).


Recording a document with the Assignment Recordation Branch does not constitute a response to an Office action. TMEP §503.01(d).




UNNECESSARY DISCLAIMER


The application includes a disclaimer of the following matter in the applied-for mark: “BRAID”. An applicant may voluntarily disclaim matter
in a mark regardless of whether the matter is registrable. TMEP §1213.01(c); see 15 U.S.C. §1056(a). However, a disclaimer of this matter is
not required, as this descriptive wording is part of a unitary phrase.


Therefore, applicant may request to withdraw this disclaimer from the application. If applicant does not expressly request its withdrawal, the
disclaimer will remain in the application and will be printed on the registration certificate.




RESPONSE OPTIONS


Please call or email the assigned trademark examining attorney with questions about this Office action. Although the trademark examining
attorney cannot provide legal advice or statements about applicant’s rights, the trademark examining attorney can provide applicant with
additional explanation about the refusal(s) and/or requirement(s) in this Office action. See TMEP §§705.02, 709.06. Although the USPTO does
not accept emails as responses to Office actions, emails can be used for informal communications and will be included in the application record.
See 37 C.F.R. §§2.62(c), 2.191; TMEP §§304.01-.02, 709.04-.05.




                                                                                                              APPENDIX102
            Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                     Page 105 of 124 PageID 478




TEAS PLUS OR TEAS REDUCED FEE (TEAS RF) APPLICANTS – TO MAINTAIN LOWER FEE, ADDITIONAL
REQUIREMENTS MUST BE MET, INCLUDING SUBMITTING DOCUMENTS ONLINE: Applicants who filed their application online
using the lower-fee TEAS Plus or TEAS RF application form must (1) file certain documents online using TEAS, including responses to Office
actions (see TMEP §§819.02(b), 820.02(b) for a complete list of these documents); (2) maintain a valid e-mail correspondence address; and (3)
agree to receive correspondence from the USPTO by e-mail throughout the prosecution of the application. See 37 C.F.R. §§2.22(b), 2.23(b);
TMEP §§819, 820. TEAS Plus or TEAS RF applicants who do not meet these requirements must submit an additional processing fee of $125
per class of goods and/or services. 37 C.F.R. §§2.6(a)(1)(v), 2.22(c), 2.23(c); TMEP §§819.04, 820.04. However, in certain situations, TEAS
Plus or TEAS RF applicants may respond to an Office action by authorizing an examiner’s amendment by telephone or e-mail without incurring
this additional fee.




                                                /Justin Berlin/
                                                Justin Berlin
                                                Trademark Examining Attorney
                                                Law Office 125
                                                (571) 272-5544
                                                justin.berlin@uspto.gov


TO RESPOND TO THIS LETTER: Go to http://www.uspto.gov/trademarks/teas/response_forms.jsp. Please wait 48-72 hours from the
issue/mailing date before using the Trademark Electronic Application System (TEAS), to allow for necessary system updates of the application.
For technical assistance with online forms, e-mail TEAS@uspto.gov. For questions about the Office action itself, please contact the assigned
trademark examining attorney. E-mail communications will not be accepted as responses to Office actions; therefore, do not respond to
this Office action by e-mail.


All informal e-mail communications relevant to this application will be placed in the official application record.

WHO MUST SIGN THE RESPONSE: It must be personally signed by an individual applicant or someone with legal authority to bind an
applicant (i.e., a corporate officer, a general partner, all joint applicants). If an applicant is represented by an attorney, the attorney must sign the
response.


PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.


TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/trademarks/teas/correspondence.jsp.




                                                                                                                    APPENDIX103
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 106 of 124 PageID 479




                                                             APPENDIX104
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 107 of 124 PageID 480




                                                             APPENDIX105
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 108 of 124 PageID 481




                                                             APPENDIX106
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 109 of 124 PageID 482




                                                             APPENDIX107
           Case 3:18-cv-03254-M Document 38 Filed 04/21/20                             Page 110 of 124 PageID 483

To:                   I&I Hair Corp (sul@sulleelaw.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 88305635 - EZBRAID - N/A
Sent:                 5/8/2019 4:01:56 PM
Sent As:              ECOM125@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)




                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION


                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                 ON 5/8/2019 FOR U.S. APPLICATION SERIAL NO. 88305635


Please follow the instructions below:


(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov, enter the U.S. application serial number, and click on
“Documents.”


The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.


(2) TIMELY RESPONSE IS REQUIRED: Please carefully review the Office action to determine (1) how to respond, and (2) the applicable
response time period. Your response deadline will be calculated from 5/8/2019 (or sooner if specified in the Office action). A response
transmitted through the Trademark Electronic Application System (TEAS) must be received before midnight Eastern Time of the last day of the
response period. For information regarding response time periods, see http://www.uspto.gov/trademarks/process/status/responsetime.jsp.


Do NOT hit “Reply” to this e-mail notification, or otherwise e-mail your response because the USPTO does NOT accept e-mails as
responses to Office actions. Instead, the USPTO recommends that you respond online using the TEAS response form located at
http://www.uspto.gov/trademarks/teas/response_forms.jsp.


(3) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.



                                                             WARNING

Failure to file the required response by the applicable response deadline will result in the ABANDONMENT of your application. For
more information regarding abandonment, see http://www.uspto.gov/trademarks/basics/abandon.jsp.


PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that


                                                                                                         APPENDIX108
           Case 3:18-cv-03254-M Document 38 Filed 04/21/20                               Page 111 of 124 PageID 484




closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”


Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation_warnings.jsp.




                                                                                                          APPENDIX109
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 112 of 124 PageID 485




                 EXHIBIT 12



                                                             APPENDIX110
                          Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                          Page 113 of 124 PageID 486

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)


                                                                   Response to Office Action


                                                           The table below presents the data as entered.

       Input Field                                                                                    Entered
 SERIAL
                                     88305635
 NUMBER
 LAW OFFICE
                                     LAW OFFICE 125
 ASSIGNED
 MARK SECTION
 MARK FILE NAME                      https://tmng-al.uspto.gov/resting2/api/img/88305635/large
 LITERAL
                                     EZBRAID
 ELEMENT

 STANDARD
                                     NO
 CHARACTERS

 USPTO-
 GENERATED                           NO
 IMAGE

 COLOR(S)
 CLAIMED                             Color is not claimed as a feature of the mark.
 (If applicable)

 DESCRIPTION OF
 THE MARK
                                     The mark consists of "EZBRAID" in double striped font.
 (and Color Location,
 if applicable)

 ADDITIONAL STATEMENTS SECTION
 ACTIVE PRIOR
                                     The applicant claims ownership of active prior U.S. Registration Number(s) 5307824.
 REGISTRATION(S)

 MISCELLANEOUS                       Applicant request to withdraw the disclaimer of "Braid" from the applicaiton. In addition, The applicant provide evidence of
 STATEMENT                           ownership of the mark cited in the office action.
       MISCELLANEOUS FILE NAME(S)

    ORIGINAL PDF
                                     mis-666439126-20191031154343272773_._20190816_Trademark_Assignment_Agreement__1_.pdf
 FILE

    CONVERTED
 PDF FILE(S)                         \\TICRS\EXPORT17\IMAGEOUT17\883\056\88305635\xml4\ROA0002.JPG
    (5 pages)

                                     \\TICRS\EXPORT17\IMAGEOUT17\883\056\88305635\xml4\ROA0003.JPG
                                     \\TICRS\EXPORT17\IMAGEOUT17\883\056\88305635\xml4\ROA0004.JPG
                                     \\TICRS\EXPORT17\IMAGEOUT17\883\056\88305635\xml4\ROA0005.JPG
                                     \\TICRS\EXPORT17\IMAGEOUT17\883\056\88305635\xml4\ROA0006.JPG
    ORIGINAL PDF
                                     mis-666439126-20191031154343272773_._20190826_NOTICE_OF_RECORDATION_OF_ASSIGNMENT_DOCUMENT__2_.pdf
 FILE

    CONVERTED
 PDF FILE(S)                         \\TICRS\EXPORT17\IMAGEOUT17\883\056\88305635\xml4\ROA0007.JPG
    (1 page)

 ATTORNEY SECTION (current)


                                                                                                                                         APPENDIX111
          Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 114 of 124 PageID 487

NAME            Sul Lee
ATTORNEY BAR
MEMBERSHIP      NOT SPECIFIED
NUMBER

YEAR OF
                NOT SPECIFIED
ADMISSION

U.S. STATE/
COMMONWEALTH/ NOT SPECIFIED
TERRITORY

FIRM NAME       LAW OFFICE OF SUL LEE PLLC
STREET          2560 ROYAL LANE SUITE 202
CITY            DALLAS
STATE           Texas
POSTAL CODE     75229
COUNTRY         US
PHONE           214-206-4064
FAX             2142064068
EMAIL           sul@sulleelaw.com
AUTHORIZED TO
COMMUNICATE     Yes
VIA EMAIL

ATTORNEY SECTION (proposed)
NAME            Sul Lee
ATTORNEY BAR
MEMBERSHIP      XXX
NUMBER

YEAR OF
                XXXX
ADMISSION

U.S. STATE/
COMMONWEALTH/   XX
TERRITORY

FIRM NAME       Sul Lee Law Firm, PLLC.
STREET          3030 Lyndon B Johnson Fwy, Suite 1130
CITY            Dallas
STATE           Texas
POSTAL CODE     75234
COUNTRY         United States
PHONE           214-206-4064
FAX             214-206-4068
EMAIL           sul@sulleelaw.com
AUTHORIZED TO
COMMUNICATE     Yes
VIA EMAIL

CORRESPONDENCE SECTION (current)
NAME            SUL LEE


                                                                       APPENDIX112
          Case 3:18-cv-03254-M Document 38 Filed 04/21/20                        Page 115 of 124 PageID 488

FIRM NAME       LAW OFFICE OF SUL LEE PLLC
STREET          2560 ROYAL LANE SUITE 202
CITY            DALLAS
STATE           Texas
POSTAL CODE     75229
COUNTRY         US
PHONE           214-206-4064
FAX             2142064068
EMAIL           sul@sulleelaw.com; hlee@sulleelaw.com; filing@sulleelaw.com
AUTHORIZED TO
COMMUNICATE     Yes
VIA EMAIL

CORRESPONDENCE SECTION (proposed)
NAME            Sul Lee
FIRM NAME       Sul Lee Law Firm, PLLC.
STREET          3030 Lyndon B Johnson Fwy, Suite 1130
CITY            Dallas
STATE           Texas
POSTAL CODE     75234
COUNTRY         United States
PHONE           214-206-4064
FAX             214-206-4068
EMAIL           sul@sulleelaw.com; filing@sulleepllc.com; cjung@sulleepllc.com
AUTHORIZED TO
COMMUNICATE     Yes
VIA EMAIL

SIGNATURE SECTION
DECLARATION
                /Sul Lee/
SIGNATURE

SIGNATORY'S
                Sul Lee
NAME

SIGNATORY'S
                Attorney of record, Texas Bar member
POSITION

SIGNATORY'S
                2142064064
PHONE NUMBER

DATE SIGNED     10/31/2019
RESPONSE
                /Sul Lee/
SIGNATURE

SIGNATORY'S
                Sul Lee
NAME

SIGNATORY'S
                Attorney of record, Texas bar member
POSITION

SIGNATORY'S
                2142064064
PHONE NUMBER




                                                                                            APPENDIX113
                  Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                            Page 116 of 124 PageID 489

 DATE SIGNED                         10/31/2019
 AUTHORIZED
                                     YES
 SIGNATORY

 FILING INFORMATION SECTION
 SUBMIT DATE                         Thu Oct 31 17:04:36 EDT 2019
                                     USPTO/ROA-XX.XX.XX.XXX-20
                                     191031170436742606-883056
                                     35-70042b7ac8f6ce9cb94cb3
 TEAS STAMP
                                     451d11559a34c654919e7af43
                                     264d496b5caa17e0-N/A-N/A-
                                     20191031165919904971




Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)




                                                                    Response to Office Action
To the Commissioner for Trademarks:

Application serial no. 88305635 EZBRAID (Stylized and/or with Design, see https://tmng-al.uspto.gov/resting2/api/img/88305635/large) has
been amended as follows:

The applicant's current attorney information: Sul Lee. Sul Lee of LAW OFFICE OF SUL LEE PLLC, is located at

     2560 ROYAL LANE SUITE 202
     DALLAS, Texas 75229
     US

The phone number is 214-206-4064.

The fax number is 2142064068.

The email address is sul@sulleelaw.com

The applicants proposed attorney information: Sul Lee. Sul Lee of Sul Lee Law Firm, PLLC., is a member of the XX bar, admitted to the bar in
XXXX, bar membership no. XXX, is located at

     3030 Lyndon B Johnson Fwy, Suite 1130
     Dallas, Texas 75234
     United States

The phone number is 214-206-4064.

The fax number is 214-206-4068.

The email address is sul@sulleelaw.com

Sul Lee submitted the following statement: The attorney of record is an active member in good standing of the bar of the highest court of a U.S.
state, the District of Columbia, or any U.S. Commonwealth or territory.


The applicant's current correspondence information: SUL LEE. SUL LEE of LAW OFFICE OF SUL LEE PLLC, is located at

     2560 ROYAL LANE SUITE 202
     DALLAS, Texas 75229


                                                                                                                                   APPENDIX114
           Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                  Page 117 of 124 PageID 490

   US

The phone number is 214-206-4064.

The fax number is 2142064068.

The email address is sul@sulleelaw.com; hlee@sulleelaw.com; filing@sulleelaw.com

The applicants proposed correspondence information: Sul Lee. Sul Lee of Sul Lee Law Firm, PLLC., is located at

   3030 Lyndon B Johnson Fwy, Suite 1130
   Dallas, Texas 75234
   United States

The phone number is 214-206-4064.

The fax number is 214-206-4068.

The email address is sul@sulleelaw.com; filing@sulleepllc.com; cjung@sulleepllc.com

ADDITIONAL STATEMENTS
Claim of Active Prior Registration(s)
The applicant claims ownership of active prior U.S. Registration Number(s) 5307824.


Miscellaneous Statement
Applicant request to withdraw the disclaimer of "Braid" from the applicaiton. In addition, The applicant provide evidence of ownership of the
mark cited in the office action.

Original PDF file:
mis-666439126-20191031154343272773_._20190816_Trademark_Assignment_Agreement__1_.pdf
Converted PDF file(s) ( 5 pages)
Miscellaneous File1
Miscellaneous File2
Miscellaneous File3
Miscellaneous File4
Miscellaneous File5
Original PDF file:
mis-666439126-20191031154343272773_._20190826_NOTICE_OF_RECORDATION_OF_ASSIGNMENT_DOCUMENT__2_.pdf
Converted PDF file(s) ( 1 page)
Miscellaneous File1

SIGNATURE(S)
Declaration Signature


DECLARATION: The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both,
under 18 U.S.C. § 1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or
any registration resulting therefrom, declares that, if the applicant submitted the application or allegation of use (AOU) unsigned, all
statements in the application or AOU and this submission based on the signatory's own knowledge are true, and all statements in the
application or AOU and this submission made on information and belief are believed to be true.

STATEMENTS FOR UNSIGNED SECTION 1(a) APPLICATION/AOU: If the applicant filed an unsigned application under 15 U.S.C.
§1051(a) or AOU under 15 U.S.C. §1051(c), the signatory additionally believes that: the applicant is the owner of the mark sought to be
registered; the mark is in use in commerce and was in use in commerce as of the filing date of the application or AOU on or in connection with
the goods/services/collective membership organization in the application or AOU; the original specimen(s), if applicable, shows the mark in use
in commerce as of the filing date of the application or AOU on or in connection with the goods/services/collective membership organization in
the application or AOU; for a collective trademark, collective service mark, collective membership mark application, or certification mark
application, the applicant is exercising legitimate control over the use of the mark in commerce and was exercising legitimate control over the
use of the mark in commerce as of the filing date of the application or AOU; for a certification mark application, the applicant is not engaged in
the production or marketing of the goods/services to which the mark is applied, except to advertise or promote recognition of the certification


                                                                                                              APPENDIX115
           Case 3:18-cv-03254-M Document 38 Filed 04/21/20                                   Page 118 of 124 PageID 491

program or of the goods/services that meet the certification standards of the applicant. To the best of the signatory's knowledge and belief, no
other persons, except, if applicable, authorized users, members, and/or concurrent users, have the right to use the mark in commerce,
either in the identical form or in such near resemblance as to be likely, when used on or in connection with the goods/services/collective
membership organization of such other persons, to cause confusion or mistake, or to deceive.

STATEMENTS FOR UNSIGNED SECTION 1(b)/SECTION 44 APPLICATION AND FOR SECTION 66(a)
COLLECTIVE/CERTIFICATION MARK APPLICATION: If the applicant filed an unsigned application under 15 U.S.C. §§ 1051(b),
1126(d), and/or 1126(e), or filed a collective/certification mark application under 15 U.S.C. §1141f(a), the signatory additionally believes that:
for a trademark or service mark application, the applicant is entitled to use the mark in commerce on or in connection with the goods/services
specified in the application; the applicant has a bona fide intention to use the mark in commerce and had a bona fide intention to use the mark in
commerce as of the application filing date; for a collective trademark, collective service mark, collective membership mark, or certification
mark application, the applicant has a bona fide intention, and is entitled, to exercise legitimate control over the use of the mark in commerce and
had a bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce as of the application filing date;
the signatory is properly authorized to execute the declaration on behalf of the applicant; for a certification mark application, the applicant will
not engage in the production or marketing of the goods/services to which the mark is applied, except to advertise or promote recognition of the
certification program or of the goods/services that meet the certification standards of the applicant. To the best of the signatory's knowledge
and belief, no other persons, except, if applicable, authorized users, members, and/or concurrent users, have the right to use the mark in
commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
goods/services/collective membership organization of such other persons, to cause confusion or mistake, or to deceive.



Signature: /Sul Lee/ Date: 10/31/2019
Signatory's Name: Sul Lee
Signatory's Position: Attorney of record, Texas Bar member
Signatory's Phone Number: 2142064064


Response Signature
Signature: /Sul Lee/ Date: 10/31/2019
Signatory's Name: Sul Lee
Signatory's Position: Attorney of record, Texas bar member

Signatory's Phone Number: 2142064064

The signatory has confirmed that he/she is a U.S.-licensed attorney who is an active member in good standing of the bar of the highest court of a
U.S. state (including the District of Columbia and any U.S. Commonwealth or territory); and he/she is currently the owner's/holder's attorney or
an associate thereof; and to the best of his/her knowledge, if prior to his/her appointment another U.S.-licensed attorney not currently associated
with his/her company/firm previously represented the owner/holder in this matter: the owner/holder has revoked their power of attorney by a
signed revocation or substitute power of attorney with the USPTO; the USPTO has granted that attorney's withdrawal request; the owner/holder
has filed a power of attorney appointing him/her in this matter; or the owner's/holder's appointed U.S.-licensed attorney has filed a power of
attorney appointing him/her as an associate attorney in this matter.

Mailing Address: SUL LEE
 LAW OFFICE OF SUL LEE PLLC

 2560 ROYAL LANE SUITE 202
 DALLAS, Texas 75229
Mailing Address: Sul Lee
 Sul Lee Law Firm, PLLC.
 3030 Lyndon B Johnson Fwy, Suite 1130
 Dallas, Texas 75234

Serial Number: 88305635
Internet Transmission Date: Thu Oct 31 17:04:36 EDT 2019
TEAS Stamp: USPTO/ROA-XX.XX.XX.XXX-20191031170436742
606-88305635-70042b7ac8f6ce9cb94cb3451d1
1559a34c654919e7af43264d496b5caa17e0-N/A
-N/A-20191031165919904971




                                                                                                                APPENDIX116
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 119 of 124 PageID 492




                                                             APPENDIX117
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 120 of 124 PageID 493




                                                             APPENDIX118
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 121 of 124 PageID 494




                                                             APPENDIX119
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 122 of 124 PageID 495




                                                             APPENDIX120
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 123 of 124 PageID 496




                                                             APPENDIX121
Case 3:18-cv-03254-M Document 38 Filed 04/21/20   Page 124 of 124 PageID 497




                                                             APPENDIX122
